MEMORANDUM OPINION
NIX, Presiding Judge.
This is an original proceeding filed in this Court by the petitioner, Robert Howard, seeking a writ of mandamus directed to the District Court of Oklahoma County, Oklahoma, to furnish him with a casemade and attorney at the expense of the county, it being alleged that he is a pauper.
However, from the petition and from the appearance docket filed with said petition, it appears that application was made to the District Court of Oklahoma County; and denied.
As no Response was ever filed by the Attorney General’s office, this Court requested the Oklahoma County District Attorney’s office to furnish us with any other documents filed of record in this cause. This request was promptly complied with.
The petitioner was returned from the penitentiary for an Evidentiary Hearing on November 1, 1966, and testimony was taken. At the end of the hearing, the Honorable Judge Clarence Mills determined that petitioner was not an indigent, and therefore not entitled to a casemade or attorney at the expense of the county.
Inasmuch as a finding of fact has been made on this question, and the time for filing an appeal had expired when this petition was filed in our Court, the request for writ of mandamus is hereby denied.
BUSSEY and BRETT, JJ., concur.